DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 1, 2021 has been entered.

Response to Amendment and Arguments
In response to the rejections under 35 U.S.C. § 103, Applicant has at least amended the independent claims in the Amendment filed April 1, 2021.  These amendments overcome the rejections of Claims 1-20 under this grounds.  However, these amendments have also raised new issues under 35 U.S.C. §§ 112(a) and 112(b).  Thus, these amendment do not place this application in condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
MPEP § 2163, Section I. states, “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1555, 19 USPQ2d at 1111, 1116 (Fed. Cir. 1991). 
For Claims 1, 13, and 19, these claims each recite a number of limitations which one with ordinary skill in the art would find are not reasonably conveyed by the disclosure.  Claim 1 
First, Claim 1 recites, “an object to be recognized, the object having object specific reflectance and luminescence” and “luminescence spectral patterns,” but the disclosure provides that the object has a specific reflectance and a fluorescence spectral pattern.  See Specification, page 21.  The disclosure describes luminescence and photoluminescence in the Specification on page 8.  Of the different types of photoluminescence, the disclosure clearly indicates that the object is imparted with a fluorescent material.  See Specification, pages 8 and 9.  There is no indication in the disclosure that the invention can work with other types of photoluminescent materials or other types of luminescent materials.  Thus, by reciting the “object having object specific reflectance and luminescence” and “luminescence spectral pattern,” these limitations encompasses other types of luminescent materials and other types of photoluminescent materials.  Therefore, one with ordinary skill in the art would find that this limitation is broader than what is disclosed.
Second, Claim 1 recites, “a light source which is composed of at least two illuminants and is configured to illuminate a scene including the object to be recognized by switching between the at least two illuminants, wherein two or more of the at least two illuminants are based on at least one solid-state lighting system, wherein each solid-state lighting system has at least one wavelength of at least 450 nm,” but the disclosure provides a light source with two illuminants where each illuminant includes three LEDs and where the LEDs of the first illuminant are 400 nm, 500 nm, and 610 nm and the LEDs of the second illuminant are 470 nm, 
Therefore, Claims 1, 13, and 19 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
As for Claims 2-12, these claims depend from independent Claim 1 and, as a result, these claims incorporate all of the limitations of independent Claim 1. 
Therefore, at least on this basis, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
As for Claims 14-18, these claims depend from independent Claim 13 and, as a result, these claims incorporate all of the limitations of independent Claim 13. 
Therefore, at least on this basis, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
As for Claim 20, this claim depends from independent Claim 19 and, as a result, these claims incorporate all of the limitations of independent Claim 19. 
Therefore, at least on this basis, this claim also contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor(s) regards as the invention.
According to the MPEP, “Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that: (A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and (B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.”  See MPEP § 2171.  Regarding requirement (B), the MPEP states, Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).”  Id.  Thus, “A decision on whether a claim is indefinite under 35 U.S.C. 112(B) or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.”  See MPEP § 2173.02.
For Claims 1, 13, and 19, these claims recites a number of limitations which one with ordinary skill in the art would find to be unclear.  Claim 1 is exemplary and its language is used in the discussion below, but the analysis is equally applicable to the corresponding language in Claims 13 and 19.  Claims 1, 13, and 19 are directed towards different statutory classes, but the limitations contained therein essentially mirror each other. 
First, Claim 1 recites, “a data storage unit which comprises luminescence spectral patterns together with appropriately assigned respective objects,” but one with ordinary skill in the art would not be able to ascertain the meaning of “appropriately assigned respective objects.”  The disclosure indicates that a database 150 includes “multiple fluorescence spectral patterns linked with specific objects.”  See Specification, page 22.  However, the disclosure does indicate anything about the appropriateness of the objects.  Thus, one with ordinary skill in the art would 
Second, Claim 1 recites, “the object specific luminescence spectral pattern of the object to be recognized out of the radiance data of the scene,” but one with ordinary skill in the art would not be able to determine what this limitation is referencing.  An earlier limitation of the claim indicates that the object has a specific reflectance and the object also has luminescence spectral patterns, but the claim does not require an object with an object specific luminescence spectral pattern.
Third, Claim 1 recites, “best matching,” but one with ordinary skill in the art would not be able to ascertain the meaning of “best matching” and find the term relative.  The disclosure indicates that a data processing unit 140 “identifies the best matching fluorescence spectral pattern.”  See Specification, page 23.  However, the disclosure does not disclose and the claim does not specify what determines whether matching patterns are the best matching patterns.  Thus, one with ordinary skill in the art would not be able to understand the meaning of this limitation from the disclosure or the claims.  
Therefore, Claims 1, 13, and 19 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
For the purposes of examination, the Examiner has interpreted the data storage unit limitation as if the data storage unit is a database that the stores fluorescence spectral patterns are respectively linked to a plurality of objects, the data processing unit limitation as if the data 
As for Claims 2-12, these claims depend from independent Claim 1 and, as a result, these claims incorporate all of the limitations of independent Claim 1. 
Therefore, at least on this basis, these claims are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
As for Claims 14-18, these claims depend from independent Claim 13 and, as a result, these claims incorporate all of the limitations of independent Claim 13. 
Therefore, at least on this basis, these claims are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
As for Claim 20, this claim depends from independent Claim 19 and, as a result, these claims incorporate all of the limitations of independent Claim 19. 
Therefore, at least on this basis, these claims are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure for the following reasons:
The ‘107 Publication was relied upon on in the Non-Final Rejection mailed October 27, 2020 and in the Final Rejection mailed February 5, 2021, but not listed on the form PTO-892 attached to those actions.  Therefore, it is listed on the form PTO-892 mailed with this Office Action.
‘708 WIPO Publication was relied upon on in the International Search Report of International Application PCT/EP2020/054693, which is in the same Patent Family as the instant application, but the Non-Final Rejection mailed October 27, 2020 and in the Final Rejection mailed February 5, 2021, but not listed in an Information Disclosure Statement for the instant application.  Therefore, for the sake of completeness, it is listed on the form PTO-892 mailed with this Office Action and copy has been provided.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you 
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
May 20, 2021